Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
 
Status of Claims
Claims 1-10 and 13-21 are pending as of the reply filed on 12/13/21. Claims 11-12 have been canceled. 
The 103 rejections of record of Grigoriadis in view of Smeets and Chen; and of Grigoriadis in view of Zaarour, and further in view of Tiosano and Chen are withdrawn in consideration of the 1.132 declaration of Dr. Chris Barnes and Applicants’ arguments. 
Claims 1-10 and 13-21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating or preventing TART or OART comprising administering to a subject in need thereof a CRF1 antagonist is not taught or suggested by the prior art. The closest prior art is Grigoriadis, 
The 1.132 declaration of Dr. Barnes, filed on 12/13/21 discloses that the treatment of TARTs is unpredictable, and although glucocorticoids were used clinically to suppress the formation of or for treating TARTs in subjects with CAH by reducing blood ACTH levels, this therapy doesn’t provide consistent results, as TARTs occur in subjects that are sufficiently treated with glucocorticoids (see paragraph sections 6-9). See Mendes-dos-Santos et. al., Hormone Res. In Paed., vol. 90, pp. 161-168, publ. 2018; and Reisch et. al., J. Clin. Endocrinol. Metab., vol. 98(11), pp. E1820-E1826, publ. 2013 (referred to in sections 6-8 of declaration). Mendes-dos-Santos teaches the prevalence of TARTs in subject with CAH was studied, and no association between TART development and sufficient glucocorticoid therapy or ACTH levels was found. Reisch teaches TARTs occur in patients over-treated with glucocorticoids and having suppressed ACTH levels, and no statistical differences were found between glucocorticoid doses . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 and 13-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627